DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno, US 2005/0205370.
Regarding claim 1, Kanno discloses a storage compartment comprising: a housing (20); a lid (21); a lid damper (1a, 9) that pivotally couples the lid to the housing about a pivot axis such that the lid is moveable between an open position and closed position; a storage tray (22); and a tray damper (1a, 13) that pivotally couples the storage tray to housing about the pivot axis such that when the lid is in the open position the storage tray is moveable between a lowered position and a raised position independent of the lid (Fig. 8-10, [0026, 0066-0069]).
Regarding claim 2, Kanno discloses the lid damper (1a, 9) is configured to exert a damping force against at least one of the movement of the lid (21) from the closed position to the open position and the movement of the lid from the open position to the closed position, and wherein the tray damper (1a, 13) is configured to exert a damping force against at least one of the movement of the storage tray (22) from the lowered position to the raised position and the movement of the storage tray from the raised position to the lowered position (Fig. 8-10).
Regarding claim 3, Kanno discloses an axle (9, 13); and a casing (2), wherein the tray damper includes a fixed portion and pivotal portion, the pivotal portion being pivotable about the pivot axis with respect to the fixed portion, the axle secures the housing to the fixed portion of the tray damper, the casing secures the pivotal portion to the storage tray (22) such that the storage tray is pivotal about the pivot axis between the lowered position and the raised position (Fig. 1, 8-10).
Regarding claim 4, Kanno discloses the axle includes a housing portion and an damper portion, and the casing includes a damper tube portion and an tray portion, the housing portion of the axle is fixed to the housing, the damper portion of the axle is fixed to the fixed portion of the tray damper, the pivotal portion of the tray damper is fixed to the damper tube portion of the casing, and the tray portion of the casing is fixed to the storage tray (Fig. 1, 8-10).
Regarding claim 5, Kanno discloses upon movement of the storage tray (22) between the lowered position and the raised position, the casing and the pivotal portion of the tray damper (1a, 13) pivot with the storage tray, and the axle and the fixed portion of the tray damper remain stationary (Fig. 1, 8-10).
Regarding claim 6, Kanno discloses the casing (2) defines a hollow tubular cavity that extends coaxially with the pivot axis, and at least a portion of the axle (9, 13) being received within the hollow tubular cavity (Fig. 1).
Regarding claim 7, Kanno discloses the lid damper (1a, 9) includes a fixed housing portion and a pivotal lid portion pivotable about the pivot axis with respect to the fixed housing portion, the fixed housing portion being fixed to the housing and the pivotal lid portion being fixed to the lid (21) such that the lid is pivotal about the pivot axis between the open position and the closed position (Fig. 1, 8-10).
Regarding claim 8, Kanno discloses upon movement of the lid (21) between the open position and the closed position the pivotal lid portion of the lid damper (1a, 9) moves with the lid and the fixed housing portion remains stationary (Fig. 1, 8-10).
Regarding claim 9, Kanno discloses the housing (20) defines a storage space, and the storage tray defines a tray storage space (22c), wherein when the lid (21) is in the closed position, access to the storage space and the tray storage space are inhibited, and wherein when the lid is in the open position and the storage tray (22) is in the lowered position, access to the tray storage space is permitted (Fig. 9, 10).
Regarding claim 10, Kanno discloses a console assembly for a vehicle, the console assembly comprising: a housing (20); a lid (21); a lid damper (1a, 9) that pivotally couples the lid to the housing about a pivot axis such that the lid is moveable between an open position and closed position; a storage tray (22); and a tray damper (1a, 13) that pivotally couples the storage tray to housing about the pivot axis such that when the lid is in the open position the storage tray is moveable between a lowered position and a raised position independent of the lid (Fig. 1, 8-10).
Regarding claim 11, Kanno discloses the lid damper (1a, 9) is configured to exert a damping force against at least one of the movement of the lid (21) from the closed position to the open position and the movement of the lid from the open position to the closed position, and wherein the tray damper (1a, 13) is configured to exert a damping force against at least one of the movement of the storage tray (22) from the lowered position to the raised position and the movement of the storage tray from the raised position to the lowered position (Fig 8-10).
Regarding claim 12, Kanno discloses an axle (9, 13); and a casing (2), wherein the tray damper (1a, 13) includes a fixed portion and pivotal portion, the pivotal portion being pivotable about the pivot axis with respect to the fixed portion, the axle secures the housing to the fixed portion of the tray damper, the casing secures the pivotal portion to the storage tray (22) such that the storage tray is pivotal about the pivot axis between the lowered position and the raised position (Fig. 1, 8-10).
Regarding claim 13, Kanno discloses the axle includes a housing portion and an damper portion, and the casing includes a damper tube portion and an tray portion, the housing portion of the axle is fixed to the housing, the damper portion of the axle is fixed to the fixed portion of the tray damper, the pivotal portion of the tray damper is fixed to the damper tube portion of the casing, and the tray portion of the casing is fixed to the storage tray (Fig. 1, 8-10).
Regarding claim 14, Kanno discloses upon movement of the storage tray (22) between the lowered position and the raised position, the casing (2) and the pivotal portion of the tray damper (1a, 13) pivot with the storage tray, and the axle and the fixed portion of the tray damper remain stationary (Fig. 1, 8-10).
Regarding claim 15, Kanno discloses the casing (2) defines a hollow tubular cavity that extends coaxially with the pivot axis, and at least a portion of the axle (9, 13) being received within the hollow tubular cavity (Fig. 1).
Regarding claim 16, Kanno discloses the lid damper (1a, 9)includes a fixed housing portion and a pivotal lid portion pivotable about the pivot axis with respect to the fixed housing portion, the fixed housing portion being fixed to the housing and the pivotal lid portion being fixed to the lid (21) such that the lid is pivotal about the pivot axis between the open position and the closed position (Fig. 1, 8-10).
Regarding claim 17, Kanno discloses upon movement of the lid (21) between the open position and the closed position the pivotal lid portion of the lid damper (1a, 9) moves with the lid and the fixed housing portion remains stationary (Fig. 1, 8-10).
Regarding claim 18, Kanno discloses the housing (20) defines a storage space, and the storage tray (22) defines a tray storage space (22c), wherein when the lid (21) is in the closed position, access to the storage space and the tray storage space are inhibited, and wherein when the lid is in the open position and the storage tray is in the lowered position, access to the tray storage space is permitted (Fig. 8-10).
Regarding claim 19, Kanno discloses vehicle comprising: a passenger compartment; a storage compartment provided in the passenger compartment, the storage compartment comprising: a housing (20); a lid (21); a lid damper (1a, 9) that pivotally couples the lid to the housing about a pivot axis such that the lid is moveable between an open position and closed position; a storage tray (22); and a tray damper (1a, 13) that pivotally couples the storage tray to housing about the pivot axis such that when the lid is in the open position the storage tray is moveable between a lowered position and a raised position independent of the lid (Fig. 1, 8-10).
Regarding claim 20, Kanno discloses the lid damper (1a, 9) is configured to exert a damping force against at least one of the movement of the lid (21) from the closed position to the open position and the movement of the lid from the open position to the closed position, and wherein the tray damper (1a, 13) is configured to exert a damping force against at least one of the movement of the storage tray (22) from the lowered position to the raised position and the movement of the storage tray from the raised position to the lowered position (Fig. 1, 8-10).

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612